Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest a master mold for manufacturing a wire grid polarizer, the master mold comprising a mold substrate; and a mold part disposed on the mold substrate, wherein the mold part includes a plurality of embossed portions extending in a first direction substantially in parallel with one another, each of the embossed portions having an elongate shape with opposed ends and a middle region between the ends defining a stripe-like pattern; a plurality of debossed portions, at least some of which are disposed between adjacent embossed portions, extending in the first direction and separating adjacent embossed portions; and a plurality of embossed bridge portions arranged in a second direction intersecting the first direction, the plurality of embossed bridge portions extending between the middle regions of adjacent embossed portions and being offset from adjacent embossed bridge portions..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RDS
March 25, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872